Title: To Thomas Jefferson from John Trumbull, 21 July 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr Sir
London July 21st. 1789.

On the other side you have the only articles of interesting intelligence which I can find in Boston Papers so late as the 15th. June. There is a Gentleman in Town who left N York the same day: I have not seen him but am told he brings nothing of Consequence. The Congress continue with great unanimity in their Attention to the Revenue establishment in which their progress is as rapid as can be expected in such a complex and new subject.
I have been extremely apprehensive for the safety of yourself and Family amidst the sad scenes which have agitated Paris:—am happy to learn they have terminated so happily, and hope you have experienc’d no other inconvenience than the anxiety which must have been inseperable from the precious charge which you have with you. I am most gratefully your’s,

Jno. Trumbull


By a ship which sails tomorrow, I send to my Brother the best accounts I have been able to collect.
[On verso:] Thursday 11th June having been appointed for the General Assembly of R Island agreeable to a resolve of the last session to take into consideration a motion made for calling a Convention to adopt the new Constitution, the same was accordingly taken up, and after the matter was discussed, the vote was taken and there appeard a Majority of Eleven against calling a Convention.—A Motion for repealing the Tender Law was also made and taken into consideration, and passed also in the Negative by a Majority of seven.
The same day Governor Collins of RI published a proclamation prohibiting the exportation of Corn or Flour of every kind from that state, on penalty of forfeiture of the articles and twice their value.
4th of June—in Congress—Mr. Benson mov’d that the House should then form itself into Committee of the Whole and take into consideration propos’d resolution respecting R. Island (of which you have a Copy). This occasion’d a short discussion, when the previous question was mov’d, which pass’d in the negative, and the proposd resolution was lost.

